Per Curiam.

We agree with the board’s findings and conclusions. However, respondent’s repeated instances of fraud and deceit upon his clients and his *340employer, for his own personal benefit, warrant a more severe punishment than a one-year suspension. Accordingly, we order that respondent be suspended indefinitely from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., dissents, adopts the recommendation of the board, and would suspend respondent from the practice of law for one year.